Citation Nr: 1822746	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.  

2.  Entitlement to service connection for bilateral retinal detachment and secondary vision loss.  

3.  Entitlement to an initial compensable rating for left ear hearing loss.  

4.  Entitlement to an initial compensable rating for bilateral pingueculae.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from June 1982 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and November 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the appellant testified at a live videoconference hearing before the undersigned Veterans Law Judge.  A transcript of his testimony has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record and consideration of the appellant's testimony at his hearing, the Board finds that further evidentiary development is necessary prior to adjudicating these claims.  

The appellant contends that his right ear hearing loss is directly related to his active service.  An October 2012 VA examination found that the appellant's left ear hearing loss and tinnitus were directly related to his active service.  However, at the time of the examination, although the appellant's hearing thresholds in the right ear showed some shift since his hearing tests in service, and his hearing tests in service showed threshold shifts, he was not found to have a hearing loss disability in the right ear for VA compensation purposes.  38 C.F.R. § 3.385.  Subsequently, at his November 2017 Board hearing, the appellant testified that his hearing in the right ear has gotten worse since that examination.  The Board finds that a new examination is necessary to determine whether the appellant has right hearing loss to the extent that it would constitute a current disability for VA compensation purposes.

The appellant asserts that his bilateral retinal detachment is related to his active service.  Specifically, the appellant points to a documented in-service incurrence of bilateral pingueculae which he believes was the catalyst for degeneration of his eyes, both in-service and after service, which eventually led to his retinal detachments.  The Board notes the VA medical opinion offered after the appellant's October 2012 examination found that the appellant's retinal detachments are not at least as likely as not related to his bilateral pingueculae found in service.  However, the appellant stated at his hearing that he has received continuing care regarding his retinal and vision issues, both from the Bascom Palmer Eye Institute in Miami, Florida, and from the VAMC in Naples, Florida.  The Board finds that a remand is necessary to obtain current treatment records from the VA that have not been associated with the appellant's file.  Further, the Board finds that reasonable efforts should be made to obtain the appellant's treatment records from the Bascom Palmer Eye Institute.

The appellant also contends that his service-connected left ear hearing disability is worse than it was initially rated.  The Board notes that the most recent hearing data associated with the appellant's file is from October 2012.  As the appellant asserted a worsening of his condition at his November 2017 hearing, the Board finds that a new examination is necessary in order to determine the current severity of his disability.  Further, the Board finds that any relevant VA treatment records should be associated with the file on remand.  

The appellant has also asserted that his service-connected bilateral pingueculae are worse than initially rated.  At his November 2017 hearing, the appellant asserted that his condition has deteriorated and that his pingueculae are causing him greater difficulty seeing.  The Board acknowledges that the appellant's October 2012 VA examination indicated that his bilateral pingueculae, as a condition, did not cause any disfigurement and does not interfere with his vision, either visual acuity of loss of field.  However, the Board notes that the appellant has treatment records, as mentioned above, that have not been associated with the file on appeal.  As stated above, VA treatment records should be associated with the claims folder on appeal and reasonable efforts should be made to obtain the appellant's records from the Bascom Palmer Eye Institute.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the appellant's file all relevant VA treatment records, particularly any records dated from October 2012, apparently the most recent clinical evidence of record.  

2.  The RO should attempt to obtain authorization from the appellant to request outstanding private treatment records from the Bascom Palmer Eye Institute in Miami, Florida.  Then, the RO should undertake reasonable efforts to obtain these records and any other identified private treatment records.  If reasonable efforts prove unsuccessful, the appellant should be notified and given an opportunity to obtain the records himself.  

3.  The appellant should be scheduled for an examination to determine the nature, severity, and etiology of his claimed right ear hearing loss and to determine the current severity of his left ear hearing loss.  The examiner must be provided access to the claims folder.  

The examiner should provide audiometric testing results for both ears and results from speech recognition testing using the Maryland CNC word list with the requested opinion.

After examining the appellant, taking his history, examining the appellant's file, and conducting the necessary testing, the examiner should provide an opinion, with adequate supporting rationale, as whether it is at least as likely as not that any right ear hearing loss identified on examination is related to his active service.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




